Name: Commission Regulation (EC) No 2699/95 of 22 November 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product
 Date Published: nan

 Avis juridique important|31995R2699Commission Regulation (EC) No 2699/95 of 22 November 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 280 , 23/11/1995 P. 0022 - 0023COMMISSION REGULATION (EC) No 2699/95 of 22 November 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8 (3) thereof, Whereas Commission Regulation (EC) No 1222/94 (2), as last amended by Regulation (EC) No 1149/95 (3), provides for potato starch to be assimilated to maize starch; whereas the aim of that provision is to allow an export refund to be granted for that product and not necessarily to apply the same refund rate as that applicable to the export of maize starch; Whereas the application of the second subparagraph of Article 13 (1) of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (4), as last amended by Regulation (EC) No 1863/95 (5), provides that the export refund for cereals exported in the form of goods listed in Annex B may not be greater than the refund applied to cereals exported without further processing; whereas this provision currently results in the lower of the two rates fixed for exports of potato starch and maize starch when exported without further processing to be applied to these products when exported in the form of goods not covered by Annex II to the Treaty; whereas it is therefore necessary to amend Regulation (EC) No 1222/94; Whereas the Management Committee for horizontal questions relating to trade in processed agricultural products not covered by Annex II of the Treaty has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1222/94 is hereby amended as follows: 1. In Article 1 (2) (a) the words 'shall be assimilated to maize starch falling within CN code 1108 12` are replaced by the words 'shall be assimilated to a product derived from the processing of maize`. 2. In Article 1 (2) (a) the second and third indents are repealed. 3. The following subparagraph shall be added to Article 4 (2): 'With regard to potato starch falling within CN code 1108 13, the refund rate shall be fixed separately, in terms of maize equivalent, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 in compliance with the criteria set out above. The quantities of potato starch used shall be converted into equivalent quantities of maize in accordance with Article 3 (1) (b).` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 (2) shall be applicable with effect from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1995. For the Commission Martin BANGEMANN Member of the Commission